This action was brought by plaintiff in the City Court of New Haven where he had judgment, from which defendant appealed to the Superior Court. In connection with this appeal the time for filing notice of same was extended by the City Court on defendant's motion, and when the action reached the Superior Court, the plaintiff plead in abatement to the appeal attacking the right of the City Court to extend the time for filing notice of appeal. To this plea defendant demurred, and her demurrer was sustained. Thereupon plaintiff appealed to this court from this decision. The appeal has no standing in this court. There was no judgment of the Superior Court, much less a final judgment. After the sustaining of the demurrer to the plea by the Superior Court, the action remained rightfully pending there and to be thereafter heard upon its merits, upon the pleadings *Page 763 
in the court below, or upon such amended pleadings as might legally be filed. Appeal to this court must be from a final judgment. The appeal should be dismissed and erased from the docket of this court.
   Appeal dismissed.